Exhibit 10.14

SECOND LOAN MODIFICATION AND REINSTATEMENT AGREEMENT

This Second Loan Modification and Reinstatement Agreement (this “Loan
Modification Agreement”) is entered into as of November 13, 2012 (the “Second
Loan Modification Effective Date”), by and between SILICON VALLEY BANK, a
California corporation with a loan production office located at 555 Mission St.,
Suite 900, San Francisco, California 94105 (“Bank”), and REAL GOODS ENERGY TECH,
INC., a Colorado corporation (“Real Goods Energy”), REAL GOODS TRADING
CORPORATION, a California corporation (“Real Goods Trading”), EARTH FRIENDLY
ENERGY GROUP HOLDINGS, LLC, a Delaware limited liability company (“EFEG
Holdings”), ALTERIS RENEWABLES, INC., a Delaware corporation (“Alteris”), EARTH
FRIENDLY ENERGY GROUP, LLC, a Delaware limited liability company (“EFEG”), SOLAR
WORKS, LLC, a Delaware limited liability company (“Solar Works”), ALTERIS RPS,
LLC, a Delaware limited liability company (“RPS”), ALTERIS ISI, LLC, a Delaware
limited liability company (“ISI”, and together with Real Goods Energy, Real
Goods Trading, EFEG Holdings, Alteris, EFEG, Solar Works and RPS, individually
and collectively, jointly and severally, the “Borrower”) and, solely for
purposes of Section 6 below, REAL GOODS SOLAR, INC., a Colorado corporation (the
“Secured Guarantor”).

Borrower and Bank hereby agree that, notwithstanding the fact that the Revolving
Line Maturity Date has passed, the Loan Agreement and all Loan Documents (and
all terms and provisions contained therein) shall be deemed to be reinstated and
in full force and effect as if the Revolving Line Maturity Date did not occur
prior to the extension herein.

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 19, 2011,
evidenced by, among other documents, a certain Loan and Security Agreement,
dated as of December 19, 2011, as amended by a certain First Loan Modification
Agreement, dated as of August 28, 2012 (as amended, the “Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the same
meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and in that certain Security
Agreement, dated as of December 19, 2011, between the Secured Guarantor and Bank
(as amended, the “Security Agreement”) (together with any other collateral
security granted to Bank, the “Security Documents”).

Hereinafter, the Loan Agreement, together with all other documents executed in
connection therewith evidencing, securing or otherwise relating to the
Obligations shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.3(a)(i) thereof:

“(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the Prime Rate plus two and three-quarters percentage points (2.75%); provided
that during a Streamline Period, the principal amount outstanding under the
Revolving Line shall accrue interest at a floating per annum rate equal to the
Prime Rate, which interest shall be payable monthly, in arrears, in accordance
with Section 2.3(g) below.”

and inserting in lieu thereof the following:

“(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the Prime Rate plus four and three-quarters percentage points (4.75%); provided
that during a Streamline Period, the principal amount outstanding under the
Revolving Line shall accrue interest at a floating per annum rate equal to the
Prime Rate plus two percentage points (2.00%), which interest shall be payable
monthly, in arrears, in accordance with Section 2.3(g) below.”

 

  2 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.3(g) thereof:

“(g) Payment; Interest Computation; Float Charge. Interest is payable monthly on
the last calendar day of each month. In computing interest on the Obligations,
all Payments received after 12:00 noon Eastern time on any day shall be deemed
received on the next Business Day. In addition, Bank shall be entitled to charge
Borrower a “float” charge in an amount equal to two (2) Business Days interest,
at the interest rate



--------------------------------------------------------------------------------

applicable to the Advances, on all Payments received by Bank. The float charge
for each month shall be payable on the last day of the month. Bank shall not,
however, be required to credit Borrower’s account for the amount of any item of
payment which is unsatisfactory to Bank in its good faith business judgment, and
Bank may charge Borrower’s Designated Deposit Account for the amount of any item
of payment which is returned to Bank unpaid.”

and inserting in lieu thereof the following:

“(g) Payment; Interest Computation. Interest is payable monthly on the last
calendar day of each month. In computing interest on the Obligations, all
Payments received after 12:00 noon Eastern time on any day shall be deemed
received on the next Business Day. Bank shall not, however, be required to
credit Borrower’s account for the amount of any item of payment which is
unsatisfactory to Bank in its good faith business judgment, and Bank may charge
Borrower’s Designated Deposit Account for the amount of any item of payment
which is returned to Bank unpaid.”

 

  3 The Loan Agreement shall be amended by inserting the following new
Section 2.4(e) immediately following Section 2.4(d) thereof:

“(e) Collateral Monitoring Fee. A monthly collateral monitoring fee of One
Thousand Dollars ($1,000), payable in arrears on the last day of each month
(provided that: (i) such collateral monitoring fee shall be prorated for any
partial month at the beginning and upon termination of this Agreement; and
(ii) no collateral monitoring fee shall be applicable during a Streamline
Period).”

 

  4 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.2(a)(vi) thereof:

“(vi) within twenty (20) days after approval by Borrower’s board of directors
and in any event within sixty (60) days after the end of each fiscal year of
Borrower, (A) annual operating budgets (including income statements, balance
sheets and cash flow statements, by quarter) for the upcoming fiscal year of
Borrower, and (B) annual financial projections for the following fiscal year (on
a quarterly basis) as approved by Borrower’s board of directors, together with
any related business forecasts used in the preparation of such annual financial
projections;”

and inserting in lieu thereof the following:

“(vi) within twenty (20) days after approval by Borrower’s board of directors
and in any event within sixty (60) days after the end of each fiscal year of
Borrower (provided that for the Borrower’s 2013 fiscal year, on or before
December 31, 2012), (A) annual operating budgets (including income statements,
balance sheets and cash flow statements, by quarter) for the upcoming fiscal
year of Borrower, and (B) annual financial projections for the following fiscal
year (on a quarterly basis) as approved by Borrower’s board of directors,
together with any related business forecasts used in the preparation of such
annual financial projections;”

 

  5 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.8(b) thereof:

“(b) Provide Bank five (5) days prior-written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains (including, without limitation, the Wells Fargo Account), Borrower
shall cause the applicable bank or financial institution (other than Bank) at or
with which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder which Control Agreement may not be terminated without the prior
written consent of Bank. The provisions of the previous sentence shall not apply
to deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Bank by Borrower as such.”



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“(b) Provide Bank five (5) days prior-written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains (including, without limitation, the Wells Fargo Account, but excluding
until required by Bank, in its sole discretion, existing Collateral Accounts of
Real Goods Trading maintained at financial institutions other than Bank),
Borrower shall cause the applicable bank or financial institution (other than
Bank) at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Bank’s Lien in such Collateral Account in
accordance with the terms hereunder which Control Agreement may not be
terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.”

 

  6 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.9 thereof:

“6.9 Financial Covenant. Maintain at all times, to be tested as of the last day
of each month, on a consolidated basis with respect to Borrower and its
Subsidiaries (A) the sum of (i) Qualified Cash plus (ii) Borrower’s Eligible
Accounts divided by (B) the total outstanding Obligations of Borrower owed to
Bank, expressed as a ratio, of at least 2.00:1.00.”

and inserting in lieu thereof the following:

“6.9 Financial Covenant. Maintain at all times, to be tested as of the last day
of each month, on a consolidated basis with respect to Borrower and its
Subsidiaries (A) the sum of (i) Qualified Cash (which Qualified Cash shall in
any event at all times consist of not less than Five Hundred Thousand Dollars
($500,000) of Borrower’s unrestricted cash maintained at Bank) plus
(ii) Borrower’s Eligible Accounts divided by (B) the total outstanding
Obligations of Borrower owed to Bank, expressed as a ratio, of at least
1.50:1.00.”

 

  7 The Loan Agreement shall be amended by inserting the following definition,
in its appropriate alphabetical order, in Section 13.1 thereof:

“Second Loan Modification Effective Date” is November 12, 2012.

 

  8 The Loan Agreement shall be amended by deleting the following definitions
from Section 13.1 thereof:

“Borrowing Base” is (a) 80% of Eligible Accounts, as determined by Bank from
Borrower’s most recent Borrowing Base Certificate, provided, however, that Bank
may decrease the foregoing percentage in its good faith business judgment based
on events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect the Collateral.

“Revolving Line” is an Advance or Advances in an amount not to exceed Seven
Million Dollars ($7,000,000) outstanding at any time.

“Revolving Line Maturity Date” is October 30, 2012.

and inserting in lieu thereof the following:

“Borrowing Base” is (a) 75% of Eligible Accounts, as determined by Bank from
Borrower’s most recent Borrowing Base Certificate, provided, however, that Bank
may decrease the foregoing percentage in its good faith business judgment based
on events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect the Collateral.

“Revolving Line” is an Advance or Advances in an amount not to exceed Six
Million Five Hundred Thousand Dollars ($6,500,000) outstanding at any time.

“Revolving Line Maturity Date” is March 31, 2013.

 

  9 The Compliance Certificate attached as Exhibit B to the Loan Agreement is
hereby deleted in its entirety and is replaced with Exhibit A attached hereto.

4. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with the execution of
this Loan Modification Agreement, each in form and substance satisfactory to the
Bank (collectively, the “Conditions Precedent”):



--------------------------------------------------------------------------------

  A. copies, certified by a duly authorized officer of Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of
Borrower as in effect on the date hereof (but only to the extent modified since
last delivered to the Bank), (ii) the resolutions of Borrower authorizing the
execution and delivery of this Loan Modification Agreement, the other documents
executed in connection herewith and Borrower’s performance of all of the
transactions contemplated hereby (but only to the extent required since last
delivered to Bank), and (iii) an incumbency certificate giving the name and
bearing a specimen signature of each individual who shall be so authorized on
behalf of Borrower (but only to the extent any signatories have changed since
such incumbency certificate was last delivered to Bank);

 

  B. good standing certificates of each Borrower certified by the Secretary of
State of each State in which Borrower is organized or incorporated, together
with a certificate of foreign qualification from the applicable authority in
each jurisdiction in which Borrower is so qualified, in each case dated as of a
date no earlier than thirty (30) days prior to the Second Loan Modification
Effective Date;

 

  C. evidence satisfactory to Bank that Borrower has received a commitment for
not less than Two Million Dollars ($2,000,000) from the issuance of additional
equity and/or additional Subordinated Debt (the “2012 Commitment”), which 2012
Commitment may be decreased in the event that Borrower raises additional capital
(through the issuance of additional equity and/or additional Subordinated Debt),
by the amount of such additional capital (in the event such 2012 Commitment
proceeds are the result of the issuance of additional Subordinated Debt, such
Subordinated Debt will be issued to Borrower’s existing holders of Subordinated
Debt or such new holders of Subordinated Debt will be subject to a Subordination
Agreement in favor of Bank, in each case in form and substance acceptable to
Bank, in its sole discretion);

 

  D. executed copies of each Acknowledgment and Reaffirmation of Subordination
Agreement from (i) Gaiam, Inc. (existing $1.7MM unsecured Promissory Note) and
(ii) Riverside Renewable Energy Investments, LLC (existing $3MM unsecured
Promissory Note), together with evidence acceptable to Bank that the maturity
date of such Subordinated Debt has been extended (as necessary) to no earlier
than April 1, 2013; and

 

  E. such other documents as Bank may reasonably request.

5. FEES. Borrower shall pay to Bank an extension fee equal to Fifty Thousand
Dollars ($50,000.00), which fee shall be due on the date hereof and shall be
deemed fully earned as of the date hereof. Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with the Existing Loan
Documents and this Loan Modification Agreement.

6. TERMINATION FEE; WARRANT. In the event that the Secured Guarantor or any
entity comprising Borrower consummates a Change of Control on or before the
earlier to occur of the Revolving Line Maturity Date and repayment in full of
all Obligations, Borrower shall concurrently with such consummation pay to Bank
a fee in cash in an amount equal to Three Hundred Thousand Dollars ($300,000)
(the “Termination Fee”), which Termination Fee shall be fully earned and
non-refundable when paid. In the event that the Secured Guarantor or any entity
comprising Borrower shall not have consummated a Change of Control on or before
the earlier to occur of the Revolving Line Maturity Date and repayment in full
of all Obligations, then on and as of the date of such earlier-to-occur event
the Secured Guarantor shall execute and deliver to Bank a Warrant to Purchase
Stock in substantially the form attached as Exhibit B hereto (the “Warrant”).
Among other things: (i) the initial Warrant Price (as defined in the Warrant)
shall be the average of the closing prices of a share of the Class (as defined
in the Warrant) for the five (5) consecutive trading days immediately preceding
the date of issuance of the Warrant, (ii) the initial number of Shares (as
defined in the Warrant) for which the Warrant shall be exercisable shall equal
$195,000 divided by the initial Warrant Price, and (iii) the Warrant shall have
a term of seven (7) years from the date of issuance, subject to earlier
termination in accordance with the provisions thereof. As used herein, “Change
of Control” means (x) with respect to any entity, a sale, assignment or other
disposition by such entity of all or substantially all of its assets; (y) a
sale, assignment or other disposition by the Secured Guarantor or any Borrower,
in a single transaction or series of related transactions, of a majority of the
outstanding voting equity securities of any Borrower to an equity holder who was
not an equity holder immediately prior to such transaction, or the issuance by
any Borrower, in a single transaction or series of related transactions, of
voting equity securities constituting a majority of the total issued and
outstanding voting equity securities of such Borrower immediately following the
closing of such transaction or series of related transactions to an equity
holder who was not an equity holder immediately prior to such transaction; or
(z) with respect to any entity, a merger or consolidation of such entity into or
with another person or entity (other than a merger effected solely for the
purpose of changing such entity’s domicile). The Secured Guarantor represents
and warrants to Bank that the execution and delivery of the Warrant (if any) in
accordance with this Section 6 has been duly authorized by all necessary action
on the part of the Secured Guarantor’s Board of Directors. The Secured Guarantor
and Borrower agree that the Warrant shall constitute an Obligation and that the
failure of the Secured Guarantor to execute and deliver the Warrant as and when
required by this Section 6 shall constitute an Event of Default.



--------------------------------------------------------------------------------

7. FINAL PAYMENT FEE. In addition to the fees and expenses described above, on
the earlier to occur of (a) March 31, 2013 and (b) the termination of the
Revolving Line, when Bank has no further obligation to make Credit Extensions
under the Loan Agreement, Borrower shall pay to Bank a final payment fee equal
to Thirty Thousand Dollars ($30,000), which final payment fee shall be fully
earned and non-refundable when paid.

8. PAYMENT OF ACCRUED INTEREST TO GAIAM, INC. Notwithstanding the terms and
conditions of (i) Section 7.9 of the Loan Agreement, and (ii) the terms and
conditions of that certain Subordination Agreement, dated as of December 19,
2011, by and between Bank and Gaiam, Inc. (“Gaiam”), Borrower shall be permitted
to pay to Gaiam, and Gaiam shall be permitted to receive and retain, all
outstanding accrued but unpaid interest owed by Borrower to Gaiam pursuant to
the terms and conditions of that certain Promissory Note, dated on or about
December 19, 2011 (the “Initial Gaiam Note”), so long as (x) no Event of Default
has occurred and is continuing, or would result immediately after giving effect
to such payment; and (y) on or prior to such payment, the maturity date of the
Initial Gaiam Note is extended to a date no earlier than April 30, 2013.

9. ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby
certifies that, other than as disclosed in the Perfection Certificate, no
Collateral with a value greater than Ten Thousand Dollars ($10,000) in the
aggregate is in the possession of any third party bailee (such as at a
warehouse). In the event that Borrower, after the date hereof, intends to store
or otherwise deliver the Collateral with a value in excess of Ten Thousand
Dollars ($10,000) in the aggregate to such a bailee, then Borrower shall first
receive, the prior written consent of Bank and such bailee must acknowledge in
writing that the bailee is holding such Collateral for the benefit of Bank.
Borrower hereby ratifies, confirms and reaffirms, all and singular, the terms
and disclosures contained in a certain Perfection Certificate, dated as of
December 19, 2011, and acknowledges, confirms and agrees the disclosures and
information above Borrower provided to Bank in such Perfection Certificate
remains true and correct in all material respects as of the date hereof.

10. CONSENT. The Bank expressly consents to the terms, conditions and
obligations of the Secured Guarantor, and, as applicable, Borrower, set forth in
the Loan Commitment Agreement (together with the exhibits thereto), executed by
the Secured Guarantor in connection with the 2012 Commitment described in
Section 4(C) above, a copy of which is attached as Exhibit C hereto.

11. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

12. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement and each other Loan
Document, and of all security or other collateral granted to the Bank, and
confirms that the indebtedness secured thereby includes, without limitation, the
Obligations.

13. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

14. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to waive the Existing Default pursuant to this Loan
Modification Agreement in no way shall obligate Bank to make any future waivers
or any other modifications to the Obligations. Nothing in this Loan Modification
Agreement shall constitute a satisfaction of the Obligations. It is the
intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing. No maker will be released by virtue of this Loan Modification
Agreement.

15. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference.

16. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[Signature page follows.]



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER       REAL GOODS ENERGY TECH, INC.    

REAL GOODS TRADING

CORPORATION

By:

Name:

Title:

 

/s/ Kam Mofid

Kam Mofid

CEO

   

By:

Name:

Title:

 

/s/ Kam Mofid

Kam Mofid

CEO

ALTERIS RENEWABLES, INC.     EARTH FRIENDLY ENERGY GROUP HOLDINGS, LLC

By:

Name:

Title:

 

/s/ Kam Mofid

Kam Mofid

CEO

   

By:

Name:

Title:

 

/s/ Kam Mofid

Kam Mofid

CEO

EARTH FRIENDLY ENERGY GROUP, LLC     SOLAR WORKS, LLC

By:

Name:

Title:

 

/s/ Kam Mofid

Kam Mofid

CEO

   

By:

Name:

Title:

 

/s/ Kam Mofid

Kam Mofid

CEO

ALTERIS ISI, LLC     ALTERIS RPS, LLC  

By: Alteris Renewables, Inc.

Its: Sole Member

     

By: Alteris Renewables, Inc.

Its: Sole Member

By:

Name:

Title:

 

/s/ Kam Mofid

Kam Mofid

CEO

   

By:

Name:

Title:

 

/s/ Kam Mofid

Kam Mofid

CEO

 

REAL GOODS SOLAR, INC.

(solely for purposes of Section 6)

By:  

/s/ Kam Mofid

Name:

Title:

 

Kam Mofid

CEO

 

BANK:

 

SILICON VALLEY BANK

By:  

/s/ Elisa Sun

Name:

Title:

 

Elisa Sun

Relationship Manager

Acknowledgment and Agreement:

The undersigned ratifies, confirms and reaffirms, all and singular, the terms
and conditions of a certain Unconditional Guaranty and a certain Security
Agreement, each dated as of December 19, 2012, and each document executed in
connection therewith, and acknowledges, confirms and agrees that the
Unconditional Guaranty, Security Agreement and each document executed in
connection therewith shall remain in full force and effect and shall in no way
be limited by the execution of this Loan Modification Agreement, or any other
documents, instruments and/or agreements executed and/or delivered in connection
herewith.



--------------------------------------------------------------------------------

REAL GOODS SOLAR, INC. By:  

/s/ Kam Mofid

Name:

Title:

 

Kam Mofid

CEO



--------------------------------------------------------------------------------

Exhibit A to Second Loan Modification Agreement

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK                                         
                                                                         Date:
                        

 

FROM: REAL GOODS ENERGY TECH, INC. ET. AL.

The undersigned authorized officer of REAL GOODS ENERGY TECH, INC., et al. (the
“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (as amended, the “Agreement”),
(1) Borrower is in complete compliance for the period ending             with
all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

Monthly financial statements with Compliance Certificate   Monthly within 30
days   Yes     No     10-Q, 10-K and 8-K   Within 5 days after filing with SEC  
Yes     No     A/R & A/P Agings   Monthly within 20 days   Yes     No    
Transaction Reports  

Weekly and with each request for a

Credit Extension (Monthly within 20 days during a Streamline Period)

  Yes     No     Projections  

Within 20 days of board approval

(no later than 60 days after FYE – for FY 2013, on or before December 31, 2012)

  Yes     No    

Deferred Revenue Report, Schedule of Assets with respect to 3rd party
construction and financing arrangements (including performance bonds and bank
statements for non-SVB bank accounts)

  Monthly within 30 days   Yes     No    

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

 

 

 

Financial Covenant

   Required      Actual      Complies/Streamline  

Maintain as indicated:

        

Liquidity Ratio (monthly)

     1:50:1.00             :1.00         Yes    No   

Borrower’s unrestricted cash at Bank

   $ 500,000       $           Yes    No   

Streamline Period (Qualified Cash minus the total outstanding Obligations of
Borrower owed to Bank)

   $ 2,000,000       $           Yes    No   



--------------------------------------------------------------------------------

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

REAL GOODS ENERGY TECH, INC.     BANK USE ONLY By:  

 

    Received by:  

 

Name:  

 

      AUTHORIZED SIGNER Title:  

 

    Date:  

 

      Verified:  

 

        AUTHORIZED SIGNER       Date:  

 

      Compliance Status:                                     Yes         No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                                                  

 

I. Liquidity Ratio (Section 6.9)

Required:     Maintain at all times, to be tested as of the last day of each
month, on a consolidated basis with respect to Borrower and its Subsidiaries
(A) the sum of (i) Qualified Cash (which Qualified Cash shall in any event at
all times consist of not less than Five Hundred Thousand Dollars ($500,000) of
Borrower’s unrestricted cash maintained at Bank) plus (ii) Borrower’s Eligible
Accounts divided by (B) the total outstanding Obligations of Borrower owed to
Bank, expressed as a ratio, of at least 1.50:1.00.

Actual:

 

A.

   Qualified Cash    $     

B.

   Eligible Accounts    $     

C.

   Total Outstanding Obligations of Borrower owed to Bank    $     

D.

   Liquidity Ratio ( the sum of line A plus line B divided by line C, expressed
as a ratio)      :1.00   

Is line D equal to or greater than 1.50:1:00?

                 No, not in compliance                                        
                                         
                                        Yes, in compliance

Does Line A consist of not less than $500,000 of Borrower’s unrestricted cash at
Bank?

                 No, not in compliance                                        
                                         
                                        Yes, in compliance



--------------------------------------------------------------------------------

II. Streamline Period.

Required:     Provided no Default or Event of Default has occurred and is
continuing, the period (i) beginning on the first (1st) day in which Borrower
has, for each consecutive day in the immediately preceding sixty (60) day
period, maintained Qualified Cash minus the total outstanding Obligations of
Borrower owed to Bank, as determined by Bank, in its sole discretion, in an
amount at all times greater than or equal to Two Million Dollars ($2,000,000),
as determined by Bank, in its sole discretion (the “Streamline Balance”); and
(ii) ending on the earlier to occur of (A) the occurrence of a Default or an
Event of Default; and (B) the first day thereafter in which Borrower fails to
maintain the Streamline Balance, as determined by Bank, in its sole discretion.
Upon the termination of a Streamline Period, Borrower must maintain the
Streamline Balance each consecutive day for thirty (30) consecutive days, as
determined by Bank, in its sole discretion, prior to entering into a subsequent
Streamline Period.

Actual:

 

A.

   Qualified Cash    $            

B.

   Total Outstanding Obligations of Borrower owed to Bank    $            

C.

   Streamline Balance (line A minus line B)    $

Is line C equal to or greater than $2,000,000?

                 No, not in Streamline
Period                                        
                                                          Yes, in Streamline
Period



--------------------------------------------------------------------------------

Exhibit B to Second Loan Modification Agreement

Form of Warrant.

(See attached.)



--------------------------------------------------------------------------------

Exhibit C to Second Loan Modification Agreement

2012 Commitment.

(See attached.)